Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on January 21, 2021. Claims 1-20 are now pending in the application.

Information Disclosure Statement
3. 	The information disclosure statement filed 01/21/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has (They have) been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 8-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,375,127 (U.S. Application No. 15/690,023 previously prosecuted and issued on 08/06/2019; herein after refer as ‘5127’). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the below rationales.
	The presentative claims from the instant application and the ‘5127 patent are compared below.

Application claims 15 and 17 call for:
‘5127 patent claim 11 claims:
determine whether an unanswered call to a user equipment (UE) permitted to deposit a voicemail, the system comprising:
11. A system configured to prevent an unanswered call to a user equipment (UE) from depositing a voicemail, the system comprising:
one or more processors; memory communicatively coupled to the one or more processors, the memory comprising a plurality of modules communicatively coupled to each other, the plurality of modules comprising:
one or more processors; memory communicatively coupled to the one or more processors, the memory comprising a plurality of modules communicatively coupled to each other, the plurality of modules comprising:
a communication module configured to receive at least an attribute and a connection attempt associated with the unanswered call;

a determination module configured to determine whether call redirection history information is present in the attribute; and ...

a determination module configured to determine whether call redirection history information is present in an attribute of the unanswered call,
17. ... wherein the determination module is further configured to, upon determining that the HIH is present in the SIP INVITE:
determine whether a visited network address of the UE is a home global title address of the UE; and 

redirection history information is present in the attribute:

determining that the UE is in a home network of the UE based on the visited network address of the UE; and

a prevention module configured to prevent the unanswered call from depositing a voicemail upon determining, by the determination module, that the call redirection history information is not present or ...


Through claim comparison one would clearly see claim 11 of the ‘5127 patent fully anticipates claims 15 and 17 of the instant application. There are some differences between the claims depicted in the italic words and italic underlines sentences (for example, the ‘HIH in SIP invite’, e.g. history info header, obviously is the ‘call redirection history information’ in an attribute of the unanswered call (for example see claim 12); and wherein the ‘communication module’ configured to receive an attribute is inherently in determining the attribute of the determining module); however, such difference is deemed obvious to those skilled in the art of claim drafting by using different wording but meaning is the same. Also through claim comparison a skilled artisan would have recognized that claims 15 and 17 of the instant application is a broader version or an obvious variation of claim 11 of the ‘5127 patent by varying the above identified limitations. However, it has been held that the omission of an 
Claims 16-20 of the instant application are deemed obvious with an addition of limitation of claims 11-15 of the ‘5127 patent for the same rationales applied to claims 15 and 17 discussed above.
Claims 8-14 of the instant application call for a non-transitory computer storage medium having limitations mirrored system claims of claims 15-20, respectively. Thus, they are deemed obvious over additional claims 5-10, respectively, of the ‘5127 patent for the same rationales applied to claims 15-20 discussed above.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5. 	Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Kumar K.A. (U.S. 8,953,758; hereinafter refer as “Kumar”).

- In regard to claim 1, Kumar discloses the method for processing an unanswered call (for example see col. 2, lines 7-11), which comprises 
for example see col. 2, lines 7-11); 
receiving, by the voicemail system, a voicemail pilot associated with the unanswered call (for example see col. 2, line 55 through col. 3, line 9: “reverse signaling data (e.g. call redirection numbers) ... via a second call manager 150”; wherein the reverse signaling data is the ‘voice mail pilot’); 
determining, by the voicemail system, that a call redirection history is absent from the voicemail pilot (for example see col. 2, lines 43-54; col. 6, lines 1-15; col. 7, lines 29-44: “At 266, call manager 251 compares the redirection number in the history-info header ... if SIP 200 OK message 265 does not contain a history-info header mapped from the RNIE ..., call manager 251 does not release the call and allows the call to connect to the endpoint 110 associated with the redirection number. In all other cases (e.g., the history-info header or diversion header contains a number other than the number of mobile endpoint 110a from SIP invite message 255 or a user designated call forwarding number), call manager 251 releases the call and the call does not connect to the endpoint 110 associated with the redirection number.”; wherein the history-info header ‘HIH’ or redirection number, e.g. ‘call redirection history’, contain the number other than the number of mobile endpoint, e.g. ‘call redirection is absent’, the call manager releases the call); and 
preventing the unanswered call from depositing a voicemail with the voicemail system based at least in part on the voicemail pilot not including the call redirection history (for example see fig. 1; col. 2, lines 43-54; col. 6, lines 1-15: “Call manager 201 compares the number in the RNIE from H.225 connect message ..., in all other cases (e.g., the RNIE contains a number other than the number of mobile endpoint 110a from setup message 205 or a user designated call forwarding number), call manager 201 releases the call and the call does not connect to the endpoint 110 associated with the redirection number (e.g., a voice mail system).”; col. 7, lines 29-44; wherein, if the HIH or redirection number contain the number other than the number of mobile endpoint, e.g. ‘call redirection is absent’, call manager releases the call and the ).

	- Regarding claims 8 and 15, Kumar also discloses for the ‘non-transitory computer storage medium’ and ‘system’ having limitations mirrored method features/steps of claim 1, respectively. Therefore, they are rejected for the same rationales applies to claim 1 discussed above, as additionally disclosed in Kumar: figs. 1, 2A-B; col. 4, line 60 through col. 5, line 15; and in respective portions of the disclosed specification.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 2-3, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar K.A. (U.S. 8,953,758) in view of Van Elburg et al. (U.S. 9,544,178; hereinafter ‘Van Elburg’).

- In regard to claim 2, 9 and 16, in addition to features in base claims 1, 8 and 15 (see rationales pertaining the rejection of base claims discussed above), Kumar does discloses for the for example see history-info header, SIP in col. 2, lines 55-62) and the network node comprising at least one of a mobile switching center ‘MSC’, a MSC server ‘MSS’, or a telephony application server ‘TAS’ (for example see GMSC in  fig. 1; col. 3, lines 10-14, 51-58); but fails to explicitly disclosed for the request uniform resource identifier ‘R-URI’ included in a SIP INVITE. However, such limitation lacks thereof from Kumar reference is well known and disclosed by Van Elburg.
In an analogous art, Van Elburg discloses for the system/devices and method for handling a Session Initiation Protocol message in a communications network. When a network node receives a Session Initiation Protocol message, which comprises Request-URI header, the node rewrites the Request-URI header in the SIP message (for example see Abstract; figs. 1, 4; col. 3, line 48 through col. 4, line 60: Request-URI, History-Info header ‘HIH’; wherein the Request-URI ‘R-URI’ is the ‘request uniform resource identifier’)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the ‘R-URI’ in the redirected number of the reverse signaling data teaching of Kumar, with a motivation to overcome problems as disclosed in Van Elburg: col. 5, lines 10-15.

	- In regarding to claim 3, in addition to features in base claims 1, 8 and 15 (see rationales pertaining the rejection of base claims discussed above), the combination of Van Elburg and Kumar further discloses for 
determining that the call redirection history is included in the voicemail pilot (for example see Kumar: col. 2, lines 43-54; col. 6, lines 1-15; col. 7, lines 29-44); 
for example see Kumar: col. 1, lines 17-19; wherein the voice mail system is obviously in the user’s home network); 
determining that the call redirection history contains information indicating the UE is in a different network (for example see Kumar: fig. 1; col. 8, lines 57-63; Van Elburg: fig. 2); and 
preventing the unanswered call from depositing the voicemail with the voicemail system  (for example see Kumar: fig. 1; col. 2, lines 43-54; col. 6, lines 1-15; col. 7, lines 29-44).
Kumar lacks what Van Elburg discloses for handling a Session Initiation Protocol message, which comprises Request-URI header, in a communications network (for example see Abstract; figs. 1, 4; col. 3, line 48 through col. 4, line 60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include the ‘R-URI’ in the redirected number of the reverse signaling data teaching of Kumar, with a motivation to overcome problems as disclosed in Van Elburg: col. 5, lines 10-15.

7. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment, are based; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Amendment/Arguments
8.	Applicant’s arguments filed on 01/21/2021 with respect to claims 1-2, 8-9 and 15-16 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection.

9.	With respect to the rejections of claims 8-20 on the ground of non-statutory obviousness type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,375,127, since the applicant's reply is not fully responsive and complied; therefore, the previous Double Patenting rejection in the last office action sent on 07/30/2020 has been maintained and made FINAL.

Allowable Subject Matter
10.	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Features claim in the claim are not taught or suggested in any of the prior art of records.
The following is a statement of reasons for the indication of allowable subject matter: the above claims 4-7, including all of the limitations of the base claim and any intervening claims, both recite limitations “identifying a home global title address of the UE; and determining a visited network address associated with the UE is the home global title address”; “determining that the call redirection history contains information indicating the UE is in a different network by identifying a visited network address from the call redirection history; initiating an inquiry” and “preventing the unanswered call from depositing the voicemail with the voicemail system is based at least in part on announcing a set of numbers to a caller of the unanswered call; requesting the caller to enter a sequence of numbers from the set of numbers; and determining that the caller failed to enter the sequence of numbers correctly” that do not appear in the prior art of record, considered individually or in combination, fails to further teach the aforementioned limitations in a manner as cited in the claim and dependent claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Allen et al. (U.S. 10,033,771), Cohen et al. (U.S. 10,110,741) and Grabowski et al. (U.S. 10,805,458) are all cited to show system/devices and methods for improving the handling incoming call in telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 



/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


March 16, 2021